Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2005

DeBiasse v. Chevy Chase Bank
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2452




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"DeBiasse v. Chevy Chase Bank" (2005). 2005 Decisions. Paper 730.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/730


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-278                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 05-2452
                                    ________________

                                 STEPHEN J. DeBIASSE,

                                                          Appellant
                                              v.

CHEVY CHASE BANK CORP.; ZUCKER, GOLDBERG & ACKERMAN; SUPERIOR
 COURT OF N.J., CHANCERY DIVISION MORRIS COUNTY; MORRIS COUNTY
    SHERIFF DEP’T; SHERIFF ROCHFORD; ALL PERSONS KNOWN AND
                             UNKNOWN
                          ________________

                     On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 05-cv-01681)
                     District Judge: Honorable Dennis M. Cavanaugh
                                    ________________

               Submitted Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   JUNE 23, 2005

                Before:    ALITO, MCKEE and AMBRO, Circuit Judges

                                  (Filed: August 4, 2005)
                                    ________________

                                        OPINION
                                    ________________

PER CURIAM

       Appellant Stephen DeBiasse appeals from a District Court order dismissing for

lack of jurisdiction a complaint seeking to enjoin the sale of a foreclosed property at
sheriff’s auction. Because no substantial question is presented, we will summarily affirm.

See L.A.R. 27.4. We will also deny DeBiasse’s motion for emergency injunctive relief as

moot.

        In January 2003, DeBiasse executed a mortgage on a property in Madison, New

Jersey with Electronic Registration Systems, as nominee for Chevy Chase Bank (CCB),

in exchange for the amount of $401,250. DeBiasse defaulted on his payments. On

February 23, 2004, a foreclosure action was filed under New Jersey’s Fair Credit

Disclosure Act. N.J. Stat. Ann. §§ 2A:50-53 to 50-68. DeBiasse did not oppose the

motion. The Superior Court, Chancery Division of Morris County, issued a default

judgment on January 25, 2005.

        A Sheriff’s sale was scheduled for early April 2005. Shortly before the sale,

DeBiasse filed a complaint in the United States District Court for the District of New

Jersey claiming that the scheduled foreclosure was a violation of his “perfected letters

patent.” The District Court dismissed the complaint for lack of jurisdiction. DeBiasse

appealed. He initially filed a motion for an emergency injunction to prevent the sale of

the property. Before a ruling issued, DeBiasse filed a bankruptcy action which

automatically stays the sale. See 11 U.S.C. § 362. DeBiasse fails to show that the

District Court has either federal question jurisdiction under 28 U.S.C. § 1331, or diversity

jurisdiction under 28 U.S.C. § 1332.

        We exercise plenary review over the dismissal of a complaint for lack of subject

matter jurisdiction. See Bakhtriger v. Elwood, 360 F.3d 414, 417 (3d Cir. 2004). Federal


                                             2
question jurisdiction exists only when a plaintiff’s “well pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.” Franchise Tax

Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983).

       DeBiasse has filed with this Court a copy of a document entitled “Assignee’s

Declaration of Land Patent,” in which he describes various entitlements equal to those

given to James, Duke of York, by Charles the II on November 4, 1674. It appears from

DeBiasse’s filings that he intends to claim what amounts to a fee simple in his land, a

claim that does not raise a federal question. Rather, a fee simple merely grants to holder

the “unconditional power of disposition during one’s life.” See Black’s Law Dictionary

615 (6th ed. 1990). DeBiasse raises no challenge to the original grant, but only to the

foreclosure in response to his default on a loan. Foreclosure is a contractual matter,

governed by state law. See N.J. Stat. Ann. §§ 2A:50-53 to 50-68. Thus, no federal

question exists.

       DeBiasse also fails to establish diversity jurisdiction. Jurisdiction under §

1332(a)(1) requires complete diversity – “that is that no plaintiff can have the same state

citizenship as any of the defendants.” Grand Union Supermarkets of the Virgin Islands,

Inc. v. H.E. Lockhart Management, Inc., 316 F.3d 408, 410 (3d Cir. 2003) (citations

omitted). DeBiasse is a citizen of New Jersey. He shares that citizenship with at least

three of the four Defendants. The only party for whom citizenship is uncertain is CCB.

However, we need not determine whether CCB can claim New Jersey as its principal


                                                3
place of business, because even if CCB is diverse, DeBiasse fails to obtain complete

diversity.

       Generally, when a complaint fails to establish complete diversity, a court may drop

dispensable non-diverse parties upon motion or by its own initiative as justice may

require. See Fed. R. Civ. P. 21; Grupo Dataflux v. Atlas Global Group, L.P., 541 U.S.

567, 124 S. Ct. 1920, 1925-26 (2004). Here, however, the Sheriff is an indispensable

party as New Jersey’s foreclosure statute requires the Sheriff to schedule a sale upon

“receipt of any writ of execution issued by the court . . . .” See N.J. Stat. Ann. § 2A:50-

64(3)(a). The sale may be adjourned by the Sheriff or court order only. See N.J. Stat.

Ann. 2A:17-36. At the very least, the Sheriff cannot be removed from the action, thereby

preventing complete diversity.

       Accordingly, because no substantial question is presented, we will summarily

affirm. The motion for emergency injunctive relief is denied as moot.




                                              4